Citation Nr: 1502346	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-29 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a thoracolumbar spine condition, variously diagnosed as chronic lumbar sprain, degenerative disc disease of the lumbar spine, and degenerative joint disease of the thoracic spine, claimed as back pain.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1985 to June 1986, from February 1989 to December 1991, and from July 1992 to September 1992.

The appeal comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

A review of the Veteran's electronic claims file revealed copies of VA outpatient treatment records.  

The issues of reconsideration and reopening of claims for service connection for chronic fatigue syndrome, a chronic sleep disturbance, irritable bowel syndrome, persistent rashes, sleep apnea, and gastro esophageal reflux disease have been raised by the record in claims submitted in April 2014 via VA Forms 21-526EZ, Full Developed Claim (Compensation), found in the Veteran's electronic claims file, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  In a final decision issued in February 2009, the RO denied the Veteran's claim of entitlement to service connection for a thoracolumbar spine condition.

2.  Evidence added to the record since the final February 2009 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a thoracolumbar spine condition.

3.  Resolving all doubt in the Veteran's favor, the Board finds that the Veteran's currently diagnosed chronic lumbar strain was incurred during military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for a thoracolumbar spine condition, variously diagnosed as chronic lumbar sprain, degenerative disc disease of the lumbar spine, and degenerative joint disease of the thoracic spine, claimed as back pain.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

2.  The criteria for service connection for a thoracolumbar spine condition, variously diagnosed as chronic lumbar sprain, degenerative disc disease of the lumbar spine, and degenerative joint disease of the thoracic spine, claimed as back pain, are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

With respect to the claims on appeal, because the claims are granted herein, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).

Legal Criteria

New and Material

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service Connection

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection also may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).  Service connection further may be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted in service is not shown to be chronic, then a showing of continuity of symptomatology after service will be required to establish service connection. 38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology is limited specifically to the chronic conditions listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's current diagnoses of degenerative disc disease of the lumbar spine and degenerative joint disease of the thoracic spine are considered chronic conditions under the statute.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014).  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is applicable.

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must consider fully the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence also can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Background

The Veteran contends that his currently diagnosed thoracolumbar spine condition is related to complaints of back pain in military service.  To this effect, the Veteran has provided statements that he sustained injuries to his back during service when a group of service members fell on him during training.  Additionally, the Veteran has provided that he suffered a car accident in service in which he injured his back.

A review of the Veteran's service treatment records (STRs) reveals that he complained of numerous instances of back pain throughout service at his November 1991 separation examination.  There was no indication of any injury to the back, to include due to falling during training or a car accident.

A review of VA outpatient treatment records reveals that, from 2008 to present, the Veteran has received treatment for complaints of back pain, which he claimed began while in the service in 1991.

The Veteran was provided with a VA examination in July 2010.  At this examination, upon a review of the claims file, interview, and objective testing, to include x-rays, the Veteran was diagnosed with degenerative disc disease of the lumbar spine and degenerative joint disease of the thoracic spine.  The examiner found these conditions to be mild and opined that they were less likely than not related to the Veteran's in-service complaints of acute back strain.  In support, the examiner provided that there was no indication of any degenerative disease in service or within one year post service and such degenerative disease was consistent with the Veteran's age and weight.

The Veteran was provided with an additional VA examination in September 2013.  At this examination, upon a review of the claims file, interview, and objective testing, to include x-rays, the Veteran was diagnosed with chronic lumbar strain.  The examiner opined that this condition was less likely than not related to the Veteran's military service.  In support, it was noted that the passage of time between the Veteran's current complaints and his complaints in service make it less likely that the two are related.  Furthermore, it is noted that the Veteran was unable to identify any injury to his back in military service.

Analysis

New and Material

The Veteran has filed a claim to reopen a previously denied claim on the issue of entitlement to service connection for a thoracolumbar spine condition, variously diagnosed as chronic lumbar sprain, degenerative disc disease of the lumbar spine, and degenerative joint disease of the thoracic spine, claimed as back pain.

The Veteran initially filed a claim for service connection for back pain in January 2008.  The evidence at the time of the adjudication of the Veteran's claims in a May 2008 rating decision consisted of STRs and the Veteran's claims form.  The May 2008 rating decision denied that claim on the basis that there was no evidence of a current diagnosis and service treatment records showed no complaints or diagnoses in service.

The Veteran subsequently filed a claim for reconsideration of the May 2008 rating decision on January 2009.  Additional records considered by the RO at that time included a statement from the Veteran regarding claims that he sustained injuries to his back during service when a group of service members fell on him during training as well as an in-service car accident.  A February 2009 rating decision continued to deny that claim on the basis that service treatment records showed no complaints or diagnoses in service. 

The February 2009 decision is the last final decision prior to the Veteran's March 2010 claim to reopen, which is the subject of the current appeal.  As the Veteran had until February 2010 to file an appeal before that claim was finalized and he did not submit any additional evidence or intent to appeal until March 2010, the Board finds that he must submit new and material evidence to reopen.  38 U.S.C.A. § 5108.

Since the February 2009 rating decision was finalized in February 2010, the Veteran has submitted VA outpatient treatment records showing treatment for complaints of back pain beginning in 2008, as well as VA examinations in July 2010 and September 2013 reflecting current diagnoses of back conditions as well as recognition that the Veteran's STRs show that he complained of acute back strain in military service, as shown on his November 1991 separation examination.  This evidence is new because it has not been previously considered, although it is noted that the RO did have evidence of the Veteran's November 1991 separation examination mentioned by the VA examiner and should have found that, while the Veteran did not provide evidence of a current diagnosis at that time, he did show evidence of in-service complaints, contrary to the findings of the May 2008 and February 2009 rating decisions.  Therefore, the issue of new and material evidence is concerned only with the element of showing a current diagnosis.  For that reason, this evidence is also material because it addresses the issue of a current disability that was previously unknown at the time of the February 2009 rating decision.  As the VA examinations and VA outpatient treatment records showed the presence of a diagnosed condition and complaints as well as the continual recorded subjective history of the Veteran relating this condition to injuries and complaints in-service, this at the very least meets the minimum threshold requirements under Shade, 24 Vet. App. at 110 for a finding of new and material evidence.  In short, the finding of new and material evidence is supported.  As new and material evidence has been received, the claim is reopened.  The Veteran's appeal to this extent is allowed.

Service Connection

The Board finds, upon resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  The Veteran is shown to have a current diagnosis of chronic lumbar sprain, degenerative disc disease of the lumbar spine, and degenerative joint disease of the thoracic spine as per his VA examinations, provided in July 2010 and September 2013.  Additionally, it is substantiated that the Veteran complained of recurrent instances of back pain during military service as documented on his November 1991 separation examination.  The Veteran is competent to discuss first-hand experiences of pain, as such experiences are subjective.  The Veteran is credible because he has been consistent in his statements, which are further corroborated by such documentation in his STRs and VA outpatient treatment records.   As such, the inquiry turns upon a finding of nexus between the Veteran's currently diagnosed thoracolumbar spine condition and his documented in-service complaints.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67.

Here, because the Veteran's current back condition involves diagnoses of degenerative arthritis, consideration in accordance with the Walker case is warranted.  Based upon the Veteran's statements that he has continued to complain of back pain to medical treatment providers over the years since he left military service to present, as well as the fact that VA outpatient treatment records from 2008 to present and the 2010 and 2013 VA examinations reflect such complaints and subjective histories detailing a history of back pain dating back to 1991 in military service, the Board finds that the Veteran is both competent and credible in his assertions and that he has in fact experienced a continuity of symptoms since his original in-service complaints to present.  Therefore, the Board finds that a nexus is provided for the relationship between the Veteran's in-service complaints and his currently diagnosed thoracolumbar spine condition.

Although it is noted that the 2010 and 2013 VA examinations of record provided negative nexus opinions, the Board finds that such examiner's conclusions, while competent, are afforded low probative value.  This is due to the lack of provision of a sufficient rationale for the ultimate opinions.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   

For instance, the 2010 VA examiner's opinion, while finding that the Veteran did not show a diagnosis of degenerative disease in service and that such changes were more likely due to age and weight-gain, he did not fully explain why it was not likely that in-service back strain could not develop into such disease over time.  Furthermore, there was no discussion of the Veteran's statements regarding continual complaints of back pain since military service.  The VA examiner's opinion failed to consider relevant statements of the Veteran in reaching his ultimate conclusion.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).

Additionally, the 2013 VA examiner, while finding that the amount of time between when the Veteran first complained of back pain symptoms in service and his current diagnosis as well as his inability to point to a specific injury made a nexus less likely, did not fully explain why back strain that is currently diagnosed as chronic could not be related to the same complaints of back pain in service.  Also, it is noted that the examiner's opinion was, in part, based upon an incorrect factual assumption, as the Veteran had pointed to claimed instances of in-service injuries, via a fall and car accident as seen in various statements in the claims file.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that a medical opinion based on an inaccurate factual premise has no probative value); see also Nieves-Rodriguez, 22 Vet App. at 295.  It is presumed that the examiner had access to these statements as he claimed to have reviewed the entire claims file prior to making his opinion.  The 2013 VA examiner's opinion also failed to consider relevant statements of the Veteran in reaching his ultimate conclusion.  See Buchanan, 451 F.3d at 1336; see also Dalton, 21 Vet. App. at 23.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.   Gilbert, 1 Vet. App. at 49.  Given the Veteran's current diagnoses of chronic lumbar sprain, degenerative disc disease of the lumbar spine, and degenerative joint disease of the thoracic spine, documented complaints of in-service back pain, and medical nexus via continuity of symptomology, reasonable doubt is resolved in favor of the Appellant and service connection for a thoracolumbar spine condition is granted.  38 U.S.C.A. § 5107(b).





ORDER

New and material evidence having been received, the claim of entitlement to service connection for a thoracolumbar spine condition, variously diagnosed as chronic lumbar sprain, degenerative disc disease of the lumbar spine, and degenerative joint disease of the thoracic spine, claimed as back pain is reopened; the appeal is granted to this extent.

Entitlement to service connection for a thoracolumbar spine condition, variously diagnosed as chronic lumbar sprain, degenerative disc disease of the lumbar spine, and degenerative joint disease of the thoracic spine, claimed as back pain is granted.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


